        Case 4:21-cv-00220-RH-MAF Document 129 Filed 08/25/21 Page 1 of 3
                                                                                 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



NETCHOICE, LLC et al.,

                  Plaintiffs,

v.                                             CASE NO. 4:21cv220-RH-MAF

ASHLEY BROOKE MOODY et al.,

                  Defendants.

____________________________________/


                            ORDER STAYING PROCEEDINGS


         The plaintiffs challenge newly enacted Florida statutes that impose sweeping

requirements on some but not all social-media providers. The statutes apply only to

large providers, not otherwise-identical but smaller providers, and explicitly

exempt providers under common ownership with any large Florida theme park.

The statutes compel providers to host speech that violates their standards—speech

they otherwise would not host—and forbids providers from speaking as they

otherwise would.

         The order of June 30, 2021 preliminarily enjoined enforcement of the

statutes in substantial respects. The defendant state officials have appealed to the



Case No. 4:21cv220-RH-MAF
        Case 4:21-cv-00220-RH-MAF Document 129 Filed 08/25/21 Page 2 of 3
                                                                                  Page 2 of 3




United States Court of Appeals for the Eleventh Circuit. As a matter of discretion

and sound judicial management, this order stays further proceedings in this court

pending resolution of the appeal.

         A prerequisite to the preliminary injunction was the conclusion that the

plaintiffs are likely to succeed on the merits. That conclusion turned largely on

issues of law. Not surprisingly, the plaintiffs have indicated they intend to file an

early motion for summary judgment. See Fed. R. Civ. P. 56 (allowing a party to

move for summary judgment “at any time until 30 days after the close of all

discovery”). The analysis on a summary-judgment motion, if addressed prior to an

Eleventh Circuit ruling, would track the analysis in the order granting a

preliminary injunction, at least to a substantial extent.

         Eleventh Circuit decisions are of course binding in this court. The Eleventh

Circuit decision on the pending appeal will almost surely provide substantial

guidance for, if it does not dictate the outcome of, further litigation in this court.

Thus, for example, the Eleventh Circuit decision may control, and in any event will

allow a much more reliable adjudication of, the plaintiffs’ anticipated summary-

judgment motion. A summary-judgment motion in this court prior to the Eleventh

Circuit’s ruling is likely to be wasteful not only for the court but for the parties on

both sides.

         For these reasons,



Case No. 4:21cv220-RH-MAF
        Case 4:21-cv-00220-RH-MAF Document 129 Filed 08/25/21 Page 3 of 3
                                                                                Page 3 of 3




         IT IS ORDERED:

         All proceedings are stayed until the United States Court of Appeals for the

Eleventh Circuit hands down its decision on the pending appeal.

         SO ORDERED on August 25, 2021.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:21cv220-RH-MAF
